
	
		II
		111th CONGRESS
		1st Session
		S. 625
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2009
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to establish
		  the Waco Mammoth National Monument in the State of Texas.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Waco Mammoth National Monument
			 Establishment Act of 2009.
		2.FindingsCongress finds that—
			(1)the Waco Mammoth Site area is located near
			 the confluence of the Brazos River and the Bosque River in Central Texas, near
			 the city of Waco;
			(2)after the discovery of bones emerging from
			 eroding creek banks leading to the uncovering of portions of 5 mammoths, Baylor
			 University began investigating the site in 1978;
			(3)several additional mammoth remains have
			 been uncovered making the site the largest known concentration of mammoths
			 dying from the same event;
			(4)the mammoth discoveries have received
			 international attention; and
			(5)Baylor University and the City of Waco,
			 Texas, have been working together—
				(A)to protect the site; and
				(B)to develop further research and educational
			 opportunities at the site.
				3.DefinitionsIn this Act:
			(1)CityThe
			 term City means the city of Waco, Texas.
			(2)Management
			 planThe term management plan means the management
			 plan for the Monument prepared under section 5(c)(1).
			(3)MapThe term map means the map
			 entitled _____, numbered
			 ____, and dated
			 ____.
			(4)MonumentThe term Monument means the
			 Waco Mammoth National Monument established by section 4(a).
			(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(6)StateThe
			 term State means the State of Texas.
			(7)UniversityThe
			 term University means Baylor University in the State.
			4.Waco mammoth
			 national monument, texas
			(a)EstablishmentThere is established in the State, as a
			 unit of the National Park System, the Waco Mammoth National Monument, as
			 generally depicted on the map.
			(b)Availability of
			 mapThe map shall be on file
			 and available for public inspection in the appropriate offices of the National
			 Park Service.
			5.Administration
			 of monument
			(a)In
			 generalThe Secretary shall
			 administer the Monument in accordance with—
				(1)this Act;
				(2)any cooperative agreements entered into
			 under subsection (b)(1); and
				(3)the laws (including regulations) generally
			 applicable to units of the National Park System, including the National Park
			 Service Organic Act (16 U.S.C. 1 et seq.).
				(b)Authorities of
			 Secretary
				(1)Cooperative
			 AgreementsThe Secretary may
			 enter into cooperative management agreements with the University and the City,
			 in accordance with section 3(l) of Public Law 91–383 (16
			 U.S.C. 1a–2(l)).
				(2)Acquisition of
			 land
					(A)In
			 generalThe Secretary may
			 acquire from willing sellers any land or interest in land within the proposed
			 boundary of the Monument that is necessary for effective management of the
			 Monument.
					(B)Method of
			 acquisition
						(i)In
			 generalThe land described in
			 subparagraph (A) may be acquired by donation, purchase with donated or
			 appropriated funds, transfer from another Federal agency, or exchange.
						(ii)State
			 landLand or interests in
			 land owned by the State or a political subdivision of the State may only be
			 acquired by donation or exchange.
						(3)Construction of
			 facilities on non-Federal land
					(A)In
			 generalThe Secretary may,
			 subject to the availability of appropriations, construct essential
			 administrative or visitor use facilities on non-Federal land within the
			 boundary of the Monument.
					(B)DonationsIn addition to the use of Federal funds
			 authorized under subparagraph (A), the Secretary may use donated funds,
			 property, and services to carry out that subparagraph.
					(c)General
			 Management plan
				(1)In
			 generalNot later than 3
			 years after the date on which funds are made available to carry out this Act,
			 the Secretary, in consultation with the University and the City, shall complete
			 a general management plan for the Monument.
				(2)InclusionsThe management plan shall include, at a
			 minimum—
					(A)measures for the preservation of the
			 resources of the Monument;
					(B)requirements for the type and extent of
			 development and use of the Monument;
					(C)identification of the capacity of the
			 Monument for accommodating visitors; and
					(D)opportunities for involvement by the
			 University, City, State, and other local and national entities in—
						(i)developing educational programs for the
			 Monument; and
						(ii)developing and supporting the
			 Monument.
						6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
